NOT RECOMMENDED FOR PUBLICATION
                                File Name: 07a0403n.06
                                  Filed: June 18, 2007

                                           No. 05-6687

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MARK E. LYNCH and wife, CYNTHIA J.)
LYNCH,                            )
                                  )
     Plaintiffs-Appellants,       )
                                  )
v.                                )                ON APPEAL FROM THE UNITED
                                  )                STATES DISTRICT COURT FOR THE
NISSAN NORTH AMERICA, INC.,       )                MIDDLE DISTRICT OF TENNESSEE
                                  )
     Defendant-Appellee.          )
                                  )                OPINION



       Before: GILMAN, GIBBONS, and GRIFFIN, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. Mark E. Lynch and his wife sued Nissan North

America, Inc., alleging that Nissan had been negligent both in failing to properly maintain a catwalk

involved in Lynch’s 2003 fall at Nissan’s manufacturing facility and in delaying the treatment that

he received following the accident. Nissan moved for summary judgment on the ground that, as the

principal contractor for the conveyor-construction project that Lynch was working on, it was immune

from tort liability under the Tennessee Workers’ Compensation Act. The district court granted

Nissan’s motion, dismissing the Lynches’ suit in its entirety. This timely appeal followed.

       After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, and having had the benefit of oral argument, we agree with the district court’s grant of summary

judgment to Nissan. Because the reasoning that supports the judgment for Nissan has been clearly
No. 05-6687
Lynch v. Nissan N. Am., Inc.

articulated by the district court in a thorough and comprehensive opinion, the issuance of a detailed

written opinion by us would be unduly duplicative. The judgment rendered by the Honorable Aleta

A. Trauger, District Judge of the United States District Court for the Middle District of Tennessee,

is accordingly affirmed on the basis of the reasoning set forth in her Opinion dated September 30,

2005.




                                                -2-